Citation Nr: 1811995	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-10 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from in the U.S. Air Force from October 1971 to October 1975.  He had subsequent service in the National Guard and Reserve units, which included an additional period of active duty from February 22, 2004, to January 4, 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, in which the RO, in relevant part, denied service connection for diabetes mellitus.  The Veteran filed a Notice of Disagreement (NOD) in July 2010.  In February 2013, the RO furnished the Veteran a Statement of the Case (SOC).  In March 2013, the Veteran filed his Substantive Appeal (via a VA Form 9).

In January 2017, the Board remanded the issue concerning service connection for diabetes mellitus to the RO for additional development, and the case now returns to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, the issue of service connection for diabetes mellitus must again be remanded in order to ensure compliance with previous Board Remand directives.

In an October 2013 statement, the Veteran related that he believed that his exposure to herbicides was due to trucks spraying pesticides around the perimeters and in ditches of Kadena Air Force Base, Camp Naha, and Camp Swab.  The Veteran also maintains that his diabetes mellitus may be a result of exposure to aviation fuel at Kadena Air Force Base, Camp Swab, Balad Air Base, and at Camp Anaconda, Iraq.  In support of his contentions, the Veteran has submitted articles from the Asia-Pacific Journal and the Japan Times, which indicate that stockpiles of Agent Orange were kept on the Kadena Air Base.

The January 2017 Board Remand directed the AOJ to obtain treatment records identified by the Veteran, to request from the Veteran a more detailed statement about his exposure to herbicides and jet fuel, and to submit a request from JSRRC for verification of exposure to herbicides.  The AOJ subsequently sent a development letter to the Veteran in February 2017, which requested that the Veteran provide the names and addresses of any additional records, treating providers, medical reports, and statements about how his military occupational specialty exposed him to herbicides.  However, the development letter neglected to address the remand directives regarding jet fuel exposure.

AOJ compliance with the Remand directives is not optional or discretionary and the Board errs, as a matter of law, when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the requested development was not completed, the issue of service connection for diabetes mellitus must be remanded so that remedial compliance with the Board's previous remand directives can occur.  Therefore, the case must be remanded in order to provide the Veteran the opportunity to further develop and/or proffer additional evidence regarding any exposure to jet fuel in service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide more specific information that would assist VA in verifying the incidents that he reports of his exposure to jet fuel and herbicides during military service.

The Veteran should be asked to provide as many specific details as possible regarding his account of in-service exposure to jet fuel and herbicides, such as the dates (i.e., month and year), locations (i.e., unit and duty station), detailed descriptions of the circumstances/incidents of his exposure(s), and any other identifying details regarding how he was exposed to jet fuel nad herbicidses while stationed at Kadena Air Force Base, Camp Swab, Balad Air Base, and Camp Anaconda, Iraq.

The Veteran is advised that this information is vitally necessary to obtain supportive evidence of his account of exposure to jet fuel and herbicides during his military service, and that he must be as specific as possible because without such details an adequate search for verifying information cannot be conducted. 

2.  After instruction (1) is completed, the AOJ should arrange for an exhaustive development to attempt to obtain through official sources, including JSRRC, any additional service records that are not currently associated with the record and that may provide information sufficient to verify the Veteran's accounts of exposure to jet fuel and/or herbicides, to which he purports to have suffered during his period of military service.  The scope of the search efforts must be noted in the record.  If no records are available through the AOJ's search efforts of official sources, including JSRRC, a response from the contacted entity must be noted in the record.

3.  Then, the AOJ should review the record, conduct any additional development which may be necessary, including a VA examination if required, and readjudicate the issue of service connection for diabetes mellitus to determine if entitlement to the benefit sought is warranted.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




